department of the treasury - internal_revenue_service washington d c jul te rats tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b state c city d ira x ira y date date trust e company g institution h dear this is in response to the letter submitted by your authorized representative on your behalf in which you request a series of private letter rulings under sec_401 a revenue code request the following facts and representations support your ruling and d of the internal taxpayer a whose date of birth was date resident of state c having attained age attained age as of the date of his death he had not reached his required_beginning_date as that term is defined in code sec_401 c taxpayer a was survived by his wife taxpayer b died on date although taxpayer a had a page at the time of his death taxpayer a was the owner of ira x which he maintained with company g in city d state c taxpayer a's ira x trust e was the beneficiary of is trustee of trust e taxpayer b a co-grantor of trust e furthermore taxpayer b is a co- pursuant to article of trust e taxpayer b as surviving co-grantor of has the right at any time without the consent of any person and trust e without notice to any person other than the trustee to withdraw the whole or any part of the trust estate by filing notice of such withdrawal with the trustee your authorized representative asserts that during calendar_year taxpayer b signed an election form with institution h taxpayer a’s ira x pursuant to which she agreed to receive distributions from ira x in the form of periodic_payments over five in and ending no later than december ruling_request three payments for calendar years been received and the federal_income_tax with respect to said payments has been paid calendar years beginning as of the date of this and have the administrator of taxpayer b as a trustee of trust e intends to have the remaining furthermore pursuant to balance in taxpayer a’s ira x paid to trust e article of trust e to demand payment of the distributed ira x assets and roll over said assets into an ira with company g the day on which said amounts are distributed from ira x to trust e said distribution and rollover will occur during calendar_year furthermore the rollover will occur no later than the day following ira y currently set up and maintained in the name of taxpayer b as sole remaining grantor of trust e taxpayer b intends based on the above facts and representations you through your authorized representative request the following letter_ruling that with respect to taxpayer b c ii that term is defined in code sec_408 ira x is not an inherited ira as that taxpayer b may be treated as the distributee or payee of ira x for purposes of code sec_408 the surviving_spouse of taxpayer a may roll over that taxpayer b the ira x distribution which she will receive as the rollover is timely the ira x distribution will not be included in taxpayer a’s gross_income pursuant to code sec_408 with respect to calendar_year distribution will occur and the year in which the furthermore as long that the service’s responses of the first three ruling requests above are not affected by the fact that taxpayer b has received three annual distributions from ira x as noted in the facts above page with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be under sec_72 in the manner provided code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a and da b code sec_408 a i provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 c i provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual pursuant to code sec_408 proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse who acquires ira cc ii thus on date final income_tax regulations were published in the federal_register with respect to code sec_401 2002_19_irb_852 date indicates in relevant part distributions a taxpayer may rely upon the proposed income_tax regulations published during regulations see also the preamble to the final regulations this letter_ruling is based on the proposed that with respect to calendar_year and a sec_1_408-8 of the proposed income_tax regulations proposed if a surviving_spouse makes such an election the spouse's regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 b q a a-4 further provides in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 d a i into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent page under sec_401 b the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 a a the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained any additional_amounts are contributed to or q a a-6 of sec_1_408-8 of the proposed_regulations provides that if a surviving_spouse of an employee rolls over a distribution from a qualified_plan such surviving_spouse may elect to treat the ira as the spouse's own ira in accordance with the provisions in a-4 q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 lists actions by which a surviving_spouse makes said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse so elects sec_54_4974-2 of the proposed_regulations q a-3 c provides that if the five year rule in sec_401 amount is required to be distributed for any calendar_year to satisfy the applicable enumerated section in paragraph a until the calendar_year which contains the date five years after the date of the employee’s death b ii applies to the distribution to a payee no in general with respect to this ruling_request the five-year rule referenced above applies in the case where an ira holder dies prior to his required_beginning_date without having designated a beneficiary of his ira in this case as a result of the actions described above the ira x account balance remaining at of the date of this ruling_request is payable to trust e taxpayer b taxpayer a's surviving_spouse as co-trustee of trust e will initially request from the custodian of ira x that the remaining ira x balance be paid to trust e subsequently taxpayer b as sole surviving co-grantor of trust e will pursuant to article of trust e demand payment of the ira x balance and will then roll over the ira x balance into ira y taxpayer b an ira previously set up and maintained in the name of the beneficiary thereof under the facts stated above taxpayer b is to be treated as the payee and beneficiary of ira x for purposes of code sec_408 as such taxpayer b ira y furthermore pursuant to the proposed_regulations her rolling over said ira x distribution will be treated as an election to treat the remaining portion of ira x as her own ira is eligible to roll over the remaining ira x balance into and d thus with respect to your ruling requests we conclude as follows that with respect to taxpayer b that term is defined in code sec_408 d c ii ira x is not an inherited ira as that taxpayer b may be treated as the distributee or payee of ira x for purposes of code sec_408 page the surviving_spouse of taxpayer a may roll over that taxpayer b the ira x distribution which she will receive furthermore as long as the rollover is timely the ira x distribution will not be included in taxpayer a’s gross_income pursuant to code sec_408 d with respect to calendar_year the year in which the distribution will occur and that the service’s responses of the first three ruling requests above are not affected by the fact that taxpayer b has received three annual distributions from ira x as noted in the facts above this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira set up and maintained in the name of taxpayer b will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that taxpayer b's rollover of the ira x distribution will be made within the time frame referenced in code sec_408 a i ira y pursuant to a power_of_attorney on file in this office the original of -this letter_ruling is being sent to your authorized representative s sincerely yours y rances v sloan manager tax exempt and government plans division technical group enclosures deleted copy of letter_ruling form_437
